DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This is in response to Applicant’s amendment in which claims 1, 4, 15, and 16 have been amended, claims 13 and 20 have been canceled, claims 21 and 22 have been added, and claims 1-12, 14-19, and 21-22 remain pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, 10-12, 15, 17-19, and 21-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hottner (US 2006/0165939) in view of Burris et al. (US 7,047,668), herein Burris.
Regarding claim 1, Hottner discloses a method of forming a seam in a textile component, comprising: applying a first plastic film material (functional layer 50 of laminate 1a) to a first seam support material (textile layer 40 of laminate 1a); applying a second plastic film material (functional layer 50 of laminate 1b) to a second seam support material (textile layer 40 of laminate 1b), wherein the second plastic film material is the same as or different from the first plastic film material, and wherein the second seam support material is the same as or different from the first seam support material; providing a textile component (textile layer 30) including a first portion (laminate 1a) having a first exposed edge and a second portion (laminate 1b) having a second exposed edge, wherein the textile component is composed of one or more pieces; cutting the first seam support material and the first plastic film material into a shape that includes a third exposed edge that matches at least a portion of the first exposed edge (paragraph 0110; Fig. 5b, 5c); cutting the second seam support material and the second plastic film material into a shape that includes a fourth exposed edge that matches at least a portion of the second exposed edge (paragraph 0110; Fig. 5b, 5c); placing the first seam support material on the first portion of the textile component such that the first exposed edge and the third exposed edge are in a layered relationship and such that the first plastic film material contacts the first portion of the textile component (paragraph 0093; Fig. 5a-5c); placing the second seam support material on the second portion of the textile component such that the second exposed edge and the fourth exposed edge are in a layered relationship and such that the second plastic film material contacts the second portion of the textile component (paragraph 0093; Fig. 5a-5c); exposing the layered first seam support material and the first portion of the textile component to conditions sufficient to engage the first seam support material with the first portion of the textile component via the first plastic film material to thereby provide a first 2exposed composite edge corresponding to a location of the layered first exposed edge and the third exposed edge (paragraphs 0107-0113; Fig. Fig. 5c); exposing the layered second seam support material and the second portion of the textile component to conditions sufficient to engage the second seam support material with the second portion of the textile component via the second plastic film material to thereby provide a second exposed composite edge corresponding to a location of the layered second exposed edge and the fourth exposed edge (paragraphs 0107-0113; Fig. Fig. 5c); and joining the first exposed composite edge to the second exposed composite edge in an abutting edge joint (paragraph 0115; Fig. 5d, 5e).
Hottner discloses that the plastic material may be any of a variety of plastic or elastomeric polymers (paragraph 0089), but does not specifically disclose a thermoplastic material. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the plastic material a thermoplastic in order to allow the functional layer to melt at the seam, providing a strong bond at the seam between the two material elements.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Hottner discloses that the upper material may be a variety of materials (paragraph 0094), but does not specifically disclose the use of a spacer mesh material. Burris teaches a footwear upper in which one of the layers may be a spacer mesh material. The spacer mesh material provides impact protection, and provides enhanced air-permeability (column 6, lines 15-33). It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the textile material of a spacer mesh material in order to provide enhanced air-permeability and improved impact protection. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 4, Hottner discloses a method of forming a seam in a textile component, comprising: providing a textile component including a first portion having a first exposed edge and a second portion having a second exposed edge, wherein the textile component is composed of one or more pieces; providing a first seam support member including a first plastic material, wherein the first seam support member is shaped to include a third exposed edge that matches at least a portion of the first exposed edge; providing a second seam support member including a second plastic material, wherein the second plastic material is the same as or different from the first plastic material, and wherein the second seam support member is shaped to include a fourth exposed edge that matches at least a portion of the second exposed edge; placing the first seam support member on the first portion of the textile component such that the first exposed edge and the third exposed edge are in a layered relationship and such that the first plastic material contacts the first portion of the textile component; 3placing the second seam support member on the second portion of the textile component such that the second exposed edge and the fourth exposed edge are in a layered relationship and such that the second plastic material contacts the second portion of the textile component; exposing the first seam support member and the first portion of the textile component to conditions sufficient to engage the first seam support member with the first portion of the textile component via the first plastic material to thereby provide a first exposed composite edge corresponding to a location of the layered first exposed edge and the third exposed edge; exposing the layered second seam support member and the second portion of the textile component to conditions sufficient to engage the second seam support member with the second portion of the textile component via the second plastic material to thereby provide a second exposed composite edge corresponding to a location of the layered second exposed edge and the fourth exposed edge; and joining the first exposed composite edge to the second exposed composite edge in an abutting edge joint (as discussed regarding claim 1 above).
Hottner discloses that the plastic material may be any of a variety of plastic or elastomeric polymers (paragraph 0089), but does not specifically disclose a thermoplastic material. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the plastic material a thermoplastic in order to allow the functional layer to melt at the seam, providing a strong bond at the seam between the two material elements.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Hottner discloses that the upper material may be a variety of materials (paragraph 0094), but does not specifically disclose the use of a spacer mesh material. Burris teaches a footwear upper in which one of the layers may be a spacer mesh material. The spacer mesh material provides impact protection, and provides enhanced air-permeability (column 6, lines 15-33). It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the textile material of a spacer mesh material in order to provide enhanced air-permeability and improved impact protection. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 21, Hottner discloses a method of forming a seam, comprising: placing a first seam support member on a first portion of a first textile component, wherein the first portion of the first textile component includes a first exposed edge, wherein the first seam support member includes a first plastic film material and a second exposed edge that matches at least a portion of the first exposed edge, and wherein the first seam support member is placed on the first portion of the first textile component such that the first exposed edge and the second exposed edge are in a layered relationship and such that the first plastic film material contacts the first portion of the first textile component; placing a second seam support member on a second portion of a second textile component, wherein the second portion of the second textile component includes a third exposed edge, wherein the second seam support member includes a second plastic film material and a fourth exposed edge that matches at least a portion of the third exposed edge, and wherein the second seam support member is placed on the second portion of the second textile component such that the third exposed edge and the fourth exposed edge are in a layered relationship and such that the second plastic film material contacts the second portion of the second textile component; exposing the first seam support member and the first portion of the first textile component to conditions sufficient to engage the first seam support member with the first portion of the first textile component via the first plastic film material to thereby provide a first exposed composite edge corresponding to a location of the layered first exposed edge and the second exposed edge; exposing the second seam support member and the second portion of the second textile component to conditions sufficient to engage the second seam support member with the second portion of the second textile component via the second plastic film material to thereby provide a second exposed composite edge corresponding to a location of the layered third exposed edge and the fourth exposed edge; and joining the first exposed composite edge to the second exposed composite edge in an abutting edge joint (as discussed regarding claim 1 above).
Hottner discloses that the plastic material may be any of a variety of plastic or elastomeric polymers (paragraph 0089), but does not specifically disclose a thermoplastic material. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the plastic material a thermoplastic in order to allow the functional layer to melt at the seam, providing a strong bond at the seam between the two material elements.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Hottner discloses that the upper material may be a variety of materials (paragraph 0094), but does not specifically disclose the use of a spacer mesh material. Burris teaches a footwear upper in which one of the layers may be a spacer mesh material. The spacer mesh material provides impact protection, and provides enhanced air-permeability (column 6, lines 15-33). It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the textile material of a spacer mesh material in order to provide enhanced air-permeability and improved impact protection. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claims 2, 3, 5, and 6, Hottner discloses that the joining includes sewing the first exposed composite edge to the second exposed composite edge via a zig-zag stitch (paragraphs 0123, 0128; Fig. 9).
Regarding claim 7, Hottner discloses that the exposing steps take place simultaneously.
Regarding claims 8 and 15, Hottner discloses that the exposing steps include exposing the first seam support member and the first portion of the textile component to at least one of increased heat or pressure conditions and exposing the second seam support member and the second portion of the textile component to at least one of increased heat or pressure conditions (paragraph 0109).
Regarding claims 10 and 17, Hottner discloses that the first exposed edge and the second exposed edge of the textile component are provided on single piece of material (wherein the material elements form a single piece of material once they have been preseamed together).
Regarding claims 11, 12, 18, 19, and 22, Hottner discloses that the joining includes sewing the first exposed composite edge to the second exposed composite edge via a zig-zag stitch, and wherein the zig-zag stitch is formed using a thread material made from a thermoplastic material, and treating the thread material so that it melts or becomes at least partially absorbed in the first seam support member and the second seam support member (paragraphs 0123, 0128; Fig. 9).

Claims 9 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hottner and Burris, as applied to claims 1 and 4, in view of Sokolowski et al. (US 2007/0022627), herein Sokolowski.
The combination of Hottner and Burris does not specifically disclose exposing the layered material to laser beam or radio frequency waves. Sokolowski teaches that bonds may be formed in textile materials using radio frequency or ultrasonic bonding processes (paragraph 0069). It would have been obvious to one of ordinary skill in the art at the time of the invention to have exposed the layered material to radio frequency waves in the exposing steps, as this would be a simple substitution of one bonding process for another, using a bonding process well known in the art for bonding textile materials.


Claim 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hottner and Burris, as applied to claim 1, in view of Curley et al. (US 5,253,434), herein Curley.
The combination of Hottner and Burris does not specifically disclose that the cutting steps include die-cutting or laser cutting. Curley teaches that components of a laminated textile material can be cut using either die-cutting or laser cutting (column 4, lines 65-67). It would have been obvious to one of ordinary skill in the art at the time of the invention to have cut the materials using die-cutting or laser cutting in order to use cutting techniques well known in the art which are fast and accurate.
Response to Arguments
Applicant's arguments filed 02/18/2022 have been fully considered but they are not persuasive.
	Applicant argues that Burris does not overcome the deficiencies of Hottner, because Burris does not provide details regarding a method of producing a seam involving the mesh material (Arguments, page 10). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Hottner clearly discloses a method of producing a seam involving a textile material including a first portion having a first exposed edge and a second portion including a second exposed edge. Burris is merely used to teach that the textile material within a shoe upper may be a spacer mesh material. Applicant does not provide any arguments as to why the spacer mesh material would affect the production of the seam. Therefore, the combination of Hottner with Burris does teach a method of producing a seam with a spacer mesh material.
	Applicant further argues that one of ordinary skill in the art would not have been motivated to modify the process of Hottner with the spacer mesh material of Burris (Arguments, page 11). However, Hottner clearly discloses that the textile layer may be made from a variety of different materials, including woven or knitted textiles (paragraph 0094). There is no evidence that a mesh material, such as that taught by Burris, would not work or would be undesirable within the process of forming a seam disclosed by Hottner. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues that one skilled in the art would not be motivated to use a spacer mesh material in the method of Hottner because there is no evidence that the spacer mesh material would be suitable for Hottner’s intended use of a waterproof garment. Applicant further argues that there is no reasonable expectation that modifying the Hottner process to use a spacer mesh material would successfully produce a waterproof garment (Arguments, pages 11-12). However, the textile layer 30 (which is modified with the spacer mesh material of Burris) is not the layer within Hottner that makes the garment waterproof. The laminate 1 of Hottner includes a waterproof functional layer 50 which provides a waterproof, water-vapor permeable membrane to the laminate (paragraph 0088). Therefore, there is no evidence that the textile layer 30 needs to be, or even should be, made of a waterproof material. The textile layer 30 is disclosed only as a woven or knitted textile layer. Further, the laminate in Hottner is described as water-vapor permeable, so providing a spacer mesh material with enhanced air-permeability, as taught by Burris, would further enhance the water-vapor permeability (and therefore breathability and comfort) of the laminate.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M PRANGE/               Primary Examiner, Art Unit 3732